CHARLES CLARK, Circuit Judge,
concurring in part and dissenting in part:
While I continue to agree with the result reached by the majority on the Truth-in-Lending Act Issues, I also continue to adhere to the reasoning expressed in my original dissent concerning the effect of the Georgia Industrial Loan Act [ILA] upon a lender’s ability to recover monies advanced in connection with a valid note that in part refinanced unpaid principal from prior illegal notes. The decision of the Georgia Supreme Court in Georgia Investment Co. v. Norman, 231 Ga. 821, 204 S.E.2d 740 (1974), is not relevant to this dissenting position. In Norman the court found that the note refinancing earlier notes was itself in violation of the ILA. In the case at hand only the prior, refinanced notes were illegal. Under Georgia law, a lender should be able to recover the actual money advanced pursuant to a lawful note that refinanced a prior illegal note under a theory of money had and received.